Case 4:19-cv-04948 Document 8 Filed on 07/20/20 in TXSD Page 1 of 6
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 20, 2020
                                                                                David J. Bradley, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

       ALEX ADAMS,                    §    CIVIL ACTION NO.
       (TDCJ–CID #1181239)            §    4:19–cv–4948
                  Plaintiff,          §
                                      §
              vs.                     §    JUDGE CHARLES ESKRIDGE
                                      §
       LORIE DAVIS, et al,            §
                 Defendants.          §

                         MEMORANDUM ON DISMISSAL

           Alex Adams is an inmate of the Texas Department of
      Criminal Justice—Correctional Institutions Division. He
      proceeds pro se and in forma pauperis. His complaint is dismissed
      for failure to exhaust state remedies.
                1. Background
           Adams is an inmate of the Coffield Unit in Tennessee
      Colony, Texas, which is located within the Tyler Division of the
      Eastern District of Texas. He began this action in December
      2019, alleging civil rights violations resulting from a denial of due
      process. His current complaint is filed under 42 USC § 1983 to
      challenge the validity of his current sentences. He sues Lorie
      Davis, Director of the TDCJ–CID; Kim Ogg, Harris County
      District Attorney; Randi Capone, Conviction Unit; and Keith
      Scatterwater, paralegal for Harris County District Attorney’s
      Office.
           Adams previously filed a federal petition in October 2018
      seeking a writ of habeas corpus under 28 USC § 2254. See Adams v
      Davis, Dkt 1, Civil No. 4:18–CV–4205 (SD Tex). Judge Alfred
      Bennett there summarized the background and procedural
      history as follows:
                    Adams was charged by indictment in Harris
                County Cause Numbers 878065 and 878066
                with the offenses of capital murder and
Case 4:19-cv-04948 Document 8 Filed on 07/20/20 in TXSD Page 2 of 6




             attempted capital murder. The cases were tried
             separately. On October 23, 2002, Adams was
             convicted of capital murder and sentenced to
             life imprisonment. On July 9, 2003, Adams was
             convicted of attempted capital murder and
             sentenced to life imprisonment.
                   In April 2004, the Fourteenth Court of
             Appeals of Texas affirmed Adams’s capital
             murder conviction on direct appeal. Adams v.
             State, No. 14-02-01115-CR, 2004 WL 907360
             (Tex. App.—Houston [14th] 2004, pet. ref’d).
             Adams filed a petition for discretionary review,
             which the Texas Court of Criminal Appeals
             refused. Adams v. State, No. PD-423-04 (Tex.
             Crim. App. 2004). In October 2004, the
             Fourteenth Court of Appeals affirmed Adams’s
             conviction for attempted capital murder. Adams
             v. State, No. 14-03-00832-CR, 2004 WL
             2283604 (Tex. App.—Houston [14th] 2004, no
             pet’n). Adams did not file a petition for
             discretionary review.
                   In December 2012, Adams filed
             applications for a state writ of habeas corpus
             under Article 11.07 of the Texas Code of
             Criminal Procedure to challenge each of his
             convictions. Ex parte Adams, Application Nos.
             WR-79,453-01; WR-79,453-02. In May 2013,
             the Court of Criminal Appeals denied both
             applications, without a written order or hearing,
             on the findings of the trial court. Id.
                   In February 2017, Adams filed his first
             federal habeas petition challenging his
             convictions for capital murder and attempted
             capital murder. See Adams v. Davis, Civil No.
             4:17-cv-0576 (S.D. Tex. 2017). The petition was
             dismissed with prejudice as barred by the one-
             year statute of limitations.




                                       2
Case 4:19-cv-04948 Document 8 Filed on 07/20/20 in TXSD Page 3 of 6




                     Adams now seeks further relief under
                § 2254. In his current petition, Adams alleges he
                is entitled to relief based on newly discovered
                DNA evidence which proves he is innocent.
      Id, Dkt 20 at 1–2. Judge Bennett dismissed the petition for failure
      to exhaust available state-court remedies in September 2019.
            Adams initiated this civil rights lawsuit three months later in
      December 2019. Dkt 1. He again alleges that a case report he
      received in 2017 from the Texas DNA Mixture Project clears him
      of all crimes. Adams asserts that this establishes a valid actual-
      innocence claim, entitling him to relief. Dkt 1 at 4. He asserts that
      he tried unsuccessfully to file an out-of-time petition for
      discretionary review in the Texas Court of Criminal Appeals. He
      states that he discovered his actual innocence claim in April 2017
      when he received the case report. Dkt 6.
            Adams seeks two things—his immediate release and an
      appeal bond.
                2. Legal standard
            Habeas corpus petitions from prisoners proceeding pro se are
      not held to the same stringent and rigorous standards as are
      pleadings filed by lawyers. Hernandez v Thaler, 630 F3d 420, 426
      (5th Cir 2011) (per curiam) (citations omitted). The Fifth Circuit
      approves the recharacterization of pro se prisoner complaints
      “according to the essence of the prisoner’s claims, regardless of
      the label that the prisoner places on his complaint.” See Solsona v
      Warden, FCI, 821 F2d 1129, 1132 n 1 (5th Cir 1987).
            In 2003, the Supreme Court noted that “recharacterization
      can have serious consequences for the prisoner, for it subjects
      any subsequent motion under § 2255 to the restrictive conditions
      that federal law imposes upon a ‘second or successive’ (but not
      upon a first) federal habeas motion.” Castro v United States, 540
      US 375, 377 (2003). It thus held that “unless the court informs the
      litigant of its intent to recharacterize, warns the litigant that the
      recharacterization will subject subsequent § 2255 motions to the
      law’s ‘second or successive’ restrictions, and provides the litigant
      with an opportunity to withdraw, or to amend the filing . . . a
      recharacterized motion will not count as a § 2255 motion for




                                          3
Case 4:19-cv-04948 Document 8 Filed on 07/20/20 in TXSD Page 4 of 6




      purposes of applying § 2255’s ‘second or successive’ provision.”
      Ibid. (emphasis in original).
            The same generally pertains to actions brought under § 2254
      due to the similarity of the actions brought under both sections.
      For example, see Hopes v Davis, 2019 WL 654171, *2 (5th Cir)
      (unpublished) (district court properly recharacterized § 2241
      petition as one under § 2254 because it challenged various aspects
      of his state criminal trial); Propes v District Attorney Office, 445 F
      Appx 766, 767, (5th Cir 2011) (unpublished) (district court
      properly construed § 2241 petition as one under § 2254 because
      it challenged validity of conviction).
                3. Analysis
            An action under 42 USC § 1983 is generally the proper
      vehicle by which “to attack unconstitutional conditions of
      confinement and prison procedures.” Carson v Jacobson, 112 F3d
      818, 820 (5th Cir 1997), citing Cook v Texas Department of Criminal
      Justice Transitional Planning Department, 37 F3d 166, 168 (5th Cir
      1994). A petition for a writ of habeas corpus is the vehicle by which
      “to seek release from custody.” Carson, 112 F3d at 820, citing Pugh
      v Parish of St Tammany, 875 F2d 436, 439 (5th Cir 1989). This
      distinction matters because the type of pleading filed imposes
      different procedural requirements, applicable standards, and
      burdens on the parties.
            Adams brings his complaint as a civil rights action under
      42 USC § 1983. But he asserts at base that he was improperly
      charged and convicted in the Texas state courts of capital murder
      and attempted capital murder. He argues actual innocence,
      pointing to a case report from the Texas DNA Mixture Project
      that allegedly clears him of all crimes. The Court further
      construes these pleadings as asserting that he should be released
      without exhausting state court remedies.
            By all this he challenges the validity of his convictions and
      present confinement—seeking relief available only by petition for
      a writ of habeas corpus. This warrants recharacterizing the
      complaint according to the essence of the claims presented and
      not simply by the statutory label Adams affixed to those claims.
            A federal court may not grant habeas corpus relief under
      28 USC § 2254 unless the petitioner “has exhausted the remedies



                                          4
Case 4:19-cv-04948 Document 8 Filed on 07/20/20 in TXSD Page 5 of 6




      available in the courts of the State.” 28 USC § 2254(b)(1)(A);
      Fisher v Texas, 169 F3d 295, 302 (5th Cir 1999). To satisfy this
      requirement “the petitioner must afford the state court a ‘fair
      opportunity to apply controlling legal principles to the facts
      bearing upon his constitutional claim.’” Bagwell v Dretke, 372 F3d
      748, 755 (5th Cir 2004), quoting Anderson v Harless, 459 US 4, 6
      (1982). This requires a petitioner to present his claims in a
      procedurally proper manner to the highest court of criminal
      jurisdiction in the state, which in Texas is the Texas Court of
      Criminal Appeals. See O’Sullivan v Boerckel, 526 US 838, 844–45
      (1999); Richardson v Procunier, 762 F2d 429, 432 (5th Cir 1985).
           A prisoner in Texas may exhaust state court remedies by
      filing a direct appeal from a judgment of conviction, followed if
      necessary by a petition for discretionary review in the Texas
      Court of Criminal Appeals. See TRAP 68.1; TCCP art 11.07. A
      prisoner may also file an application for a writ of habeas corpus
      under Article 11.07 of the Texas Code of Criminal Procedure in
      the convicting court, which is transmitted to the Texas Court of
      Criminal Appeals once the trial court determines whether
      findings are necessary. See TCCP art 11.07, § 3(c). Texas
      prisoners must typically exhaust state remedies “by pursuing their
      claims through one complete cycle of either state direct appeal or
      post-conviction collateral” review under Article 11.07. Busby v
      Dretke, 359 F3d 708, 723 (5th Cir 2004).
           The exhaustion requirement “is not jurisdictional, but
      reflects a policy of federal-state comity designed to give the State
      an initial opportunity to pass upon and correct alleged violations
      of its prisoners’ federal rights.” Moore v Quarterman, 454 F3d 484,
      490 (5th Cir 2006) (citations omitted). Exceptions exist only
      where there is “an absence of available State corrective process”
      or “circumstances exist that render such process ineffective to
      protect the rights of the applicant.” 28 USC § 2254(b)(1)(B).
           The pleadings and state court records show that the Court of
      Criminal Appeals has not yet had an opportunity to address the
      issues raised in this petition. And neither exception to the
      exhaustion requirement applies here. A state habeas corpus
      application under Article 11.07 is an available remedy for Texas
      prisoners challenging their convictions based on actual




                                         5
Case 4:19-cv-04948 Document 8 Filed on 07/20/20 in TXSD Page 6 of 6




      innocence. Nothing at present suggests circumstances prevent
      Adams from availing himself of state processes by which to assert
      his rights.
               4. Conclusion
           The present challenge by Adams to his convictions for
      capital murder and attempted capital murder duplicate claims
      previously considered in Civil Action 4:18–CV–4205. Judge
      Bennett dismissed those claims for failure to exhaust. This Court
      does, too. Only after Adams exhausts available state court
      remedies may he attempt to challenge his allegedly illegal
      convictions in a federal petition under § 2254.
           The complaint is DISMISSED WITHOUT PREJUDICE.
           The motion to proceed in forma pauperis is GRANTED. Dkt 2.
           The motions for summary judgment are construed as
      motions to supplement his complaint. They are GRANTED to that
      extent only. Dkts 6, 7.
           The Court denies any other pending motions as moot.
           SO ORDERED.
           Signed on July 20, 2020, at Houston, Texas.

                                  ________________________
                                  Hon. Charles Eskridge
                                  United States District Judge




                                        6
